Citation Nr: 0109452	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-11 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lower leg 
infection.

2.  Entitlement to service connection for recurrent fungal 
infection of the lower extremities, claimed as jungle rot 
with skin rashes.

3.  Entitlement to an initial disability rating higher than 
50 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected disorder 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A March 1998 rating decision, in pertinent part, 
granted service connection for PTSD, with assignment of a 50 
percent disability rating, and denied service connection for 
lower leg infection and recurrent fungal infection of the 
lower extremities.  An April 1999 rating decision denied the 
claim for TDIU.

In May 2000, a hearing was held before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c).

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, the veteran expressed during the May 2000 
Travel Board hearing that it is his belief that he is 
entitled to service connection for psoriatic arthritis, but 
it is unclear whether it was his intention to specifically 
raise such a claim.  He was denied service connection for 
this disorder in the March 1998 rating decision, and that 
decision is final since he did not appeal the denial of 
service connection for psoriatic arthritis.  Rather, the 
notice of disagreement (NOD) submitted in July 1998 was 
specifically limited to the issues of service connection for 
lower leg infection and recurrent fungal infection of the 
lower extremities, and the NOD submitted in August 1998 was 
limited to the PTSD issue.  See Buckley v. West, 12 Vet.App. 
76 (1998) (Reading together the recent decisions of the U.S. 
Court of Appeals for the Federal Circuit in Ledford v. West, 
136 F.3d 776 (Fed. Cir. 1998), and Collaro v. West, 136 F.3d 
1304 (Fed. Cir. 1998), the Veterans Claims Court holds that a 
"vague" or general NOD may be interpreted as applying to 
all claims or arguments, whereas a specific NOD limits the 
review on appeal to only those claims or arguments so 
identified); see also Maggitt v. West, 202 F.3d 1370 (Fed. 
Cir. 2000) (While a broad NOD may confer jurisdiction over 
the entire request for a benefits entitlement, 
correspondingly a narrow or specific NOD may limit the 
jurisdiction of the reviewing body to the specific elements 
of the disability request contested in the NOD.)  
Accordingly, the appellant is hereby advised of the need to 
file a formal claim with the RO if he wishes to seek 
reopening of his previously denied claim for service 
connection for psoriatic arthritis.


REMAND

A.  Service connection claims

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Here, a review of the record 
reveals that the RO denied the veteran's claims for service 
connection for lower leg infection and recurrent fungal 
infection of the lower extremities, in part, because there 
was no indication of or findings in his service medical 
records of these claimed disabilities.  A review of the 
statement of the case (SOC) and the supplemental statements 
of the case (SSOC's) provided to the veteran, as well as the 
other material in the claims folder, does not reveal that he 
ever has been provided with any document or notice that could 
be reasonably construed as notifying him of the information 
and medical or lay evidence that is necessary to substantiate 
these claims.  As a consequence, a remand is required for 
purposes of satisfying the notification requirements 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 3, 114 Stat. 2096, 
2096-97 (2000) (new section 5103(a) provides, in relevant 
part, as follows:  "Upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary ... will attempt to obtain 
on behalf of the claimant.")

B.  Higher rating for PTSD

Although the veteran testified that he receives treatment for 
his service-connected PTSD from the VA Medical Center in 
Birmingham, only a few of the treatment records from that 
facility from 1997 and 1998 have been obtained and associated 
with the claims file.  Accordingly, a remand is required for 
purposes of obtaining all of the veteran's hospitalization 
and treatment records from that facility.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and such records must be 
considered in deciding a veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The veteran also testified that he is receiving Social 
Security disability benefits due to his PTSD.  VA is required 
to obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and to 
give that evidence appropriate consideration and weight.  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Therefore, a 
remand is required for purposes of obtaining the medical and 
adjudication records which relate to the veteran's receipt of 
Social Security disability benefits. 

Additionally, it is unclear from the record whether the 
veteran also is receiving private psychiatric treatment.  The 
December 1998 VA examination report indicates that he is 
receiving group therapy at the "Medical Towers in 
Birmingham."  Also, the RO had previously obtained private 
records from the Cullman Area Mental Health Authority.  
Accordingly, to ensure that records from any private medical 
treatment have been obtained, the RO should contact the 
veteran on remand and ask him to provide a list of all 
facilities and individuals from which or whom he is receiving 
treatment for his PTSD.  Thereafter, an attempt should be 
made to obtain records from any treatment source that have 
not previously been obtained.  

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (2000).  The veteran's VA treatment records dated 
in 1997 and the March 1998 VA examination report show 
assignment of a Global Assessment of Functioning (GAF) scale 
score of 40, which is indicative of major impairment.  
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) at 44-47.  
However, an additional VA examination conducted shortly 
thereafter in December 1998 yielded a GAF score of 55, which 
is indicative of only moderate impairment.  Therefore, 
because the present level of impairment being caused by the 
veteran's PTSD is unclear, an additional examination is 
required.  

Moreover, an additional examination is required for purposes 
of reconciling the various diagnoses of record.  Although a 
diagnosis of PTSD was made at the time of both the March 1998 
and December 1998 VA examinations, the March 1998 examiner 
also noted that the veteran has dysthymia, and the December 
1998 examiner diagnosed PTSD with depressive component.  
Because the veteran is service connected only for PTSD, and 
not also for dysthymia or depression, a new psychiatric 
examination is required for purposes of ascertaining whether 
the dysthymia or depression are related to or a part of the 
PTSD, or if not, whether the symptoms and effects of any such 
nonservice-connected disabilities may be separated from the 
symptoms and effects of the service-connected PTSD for rating 
purposes.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993) (the Board's evaluation cannot be fully informed 
without an examination thoroughly describing the degree of 
disability attributable to the veteran's service-connected 
psychiatric disorder as opposed to diagnosed nonservice-
connected psychiatric disorder(s)); see also Shoemaker v. 
Derwinski, 3 Vet. App. 248, 254-55 (1992).  


C.  TDIU

Where the degree of impairment caused by a disability must be 
evaluated, the examination must provide a detailed assessment 
of the veteran's disabilities and their effect upon his 
ordinary activity, including the effect upon employment.  See 
38 C.F.R. §§ 4.1, 4.2, and 4.10; see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  It is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for TDIU, the Board may not reject that claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  Here, the record does not presently 
contain sufficient medical evidence concerning the effect of 
the veteran's service-connected PTSD on his employability.  
Indeed, the VA examiner in December 1998 specifically 
declined to render such an opinion, stating that it would be 
more appropriate for the veteran's treating physician to 
provide such an opinion.  Therefore, another VA examination 
is needed so that an opinion on employability can be 
obtained.  The veteran also should be notified on remand that 
he should obtain and submit a written statement from his 
treating psychiatrist at the Birmingham VAMC which sets forth 
the information related by the veteran at the May 2000 Travel 
Board hearing, i.e., that Dr. Hirsch has told him that his 
PTSD renders him unemployable.  

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete 
hospitalization and treatment records 
from the Birmingham VA Medical Center.  

2.  The RO should contact the veteran on 
remand and ask him to provide a list of 
all facilities and individuals, both 
private and public, from which or whom he 
is receiving treatment for his PTSD (to 
include the "Medical Towers" in 
Birmingham).  Thereafter, an attempt 
should be made to obtain records from any 
treatment source that have not previously 
been obtained.  The appropriate releases 
should be obtained from the veteran to 
enable the RO to request private records.  
When requesting records from private 
physicians, the RO should specify that 
actual treatment records, as opposed to 
summaries, are preferred if available.  

3.  The RO also should contact the 
veteran and notify him that he should 
obtain and submit a written statement 
from his treating psychiatrist at the 
Birmingham VAMC which sets forth the 
information related by the veteran at the 
May 2000 Travel Board hearing, i.e., that 
Dr. Hirsch has told him that his PTSD 
renders him unemployable.

4.  Obtain the veteran's medical and 
adjudication records from the Social 
Security Administration. 

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity and extent of his service-
connected PTSD.  The claims folder (or 
pertinent records contained therein) 
should be made available to the examiner 
for review.  All tests and studies deemed 
necessary by the examiner should be 
conducted.  It is requested that a Global 
Assessment of Functioning (GAF) score be 
assigned consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM- IV).  It also is 
requested that the examiner provide an 
opinion on what the effect is of the 
veteran's service-connected PTSD on his 
employability.  

Further, the examiner is requested to 
make an attempt to reconcile the various 
psychiatric diagnoses and findings of 
record to the extent possible.  If 
psychiatric conditions other than PTSD 
are present, the examiner should provide 
an opinion as to which of the appellant's 
symptomatology and/or social and 
occupational impairment is attributable 
to the service-connected PTSD, as opposed 
to any nonservice-connected conditions.  
In that regard, the examiner should 
specifically address whether dysthymia or 
depression are related to or a part of 
the veteran's service-connected condition 
of PTSD.  If the examiner finds that it 
is not possible to distinguish between 
the symptomatology and/or social and 
occupational impairment that is due to 
the service-connected PTSD and any 
nonservice-connected condition(s), the 
examiner should so indicate with an 
accompanying explanation.  

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, has been completed.  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
have been fully complied with and 
satisfied.  In particular, with respect 
to the veteran's claims for service 
connection for lower leg infection and 
recurrent fungal infection of the lower 
extremities, the RO should ensure that 
the notification requirements contained 
in new section 5103(a) have been fully 
satisfied and complied with.  See 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3, 114 
Stat. 2096, 2096-97 (2000) (new section 
5103(a) provides, in relevant part, as 
follows:  "Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary ... will attempt to obtain on 
behalf of the claimant.")

8.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for a higher rating for 
PTSD, service connection for lower leg 
infection and recurrent fungal infection 
of the lower extremities, and TDIU, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  

With respect to the veteran's claim for a 
higher initial disability rating for his 
service-connected PTSD, the RO should 
determine whether the facts show that he 
is entitled to a higher disability rating 
for this condition at any period of time 
since his original claim, i.e., whether 
"staged ratings" are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999) (when an appeal is from the 
initial rating assigned to a disability 
upon awarding service connection, 
consistent with the facts found, the 
rating may be higher or lower for 
segments of the time under review on 
appeal, i.e., the rating may be 
"staged").  

With respect to the TDIU claim, the RO 
should consider whether the veteran's 
claim for TDIU should be submitted to the 
Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 4.16(b).

9.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claims for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  Allow 
an appropriate period of time for 
response.  

Thereafter, subject to current appellate procedures, these 
claims should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



